PLAN AND AGREEMENT OF MERGER
OF FOREIGN CORPORATION INTO DELAWARE CORPORATION


AGREEMENT OF MERGER made this 29th day of December, 2006, between GNAC, Inc., an
Indiana Corporation (the “Indiana Corporation”), and Manchester Indiana
Acceptance, Inc., a Delaware Corporation (the “Delaware Corporation”).


WHEREAS, the Indiana Corporation has an authorized capital stock consisting of
2,000 shares of common stock, no par value per share, of which 1,000 of such
shares are voting shares and 1,000 of such shares are non-voting shares, and of
which 200 shares have been duly issued and are now outstanding (the “Indiana
Corporation Shares”);


WHEREAS, the Delaware Corporation has an authorized capital stock consisting of
100 shares of common stock, par value $.01 per share (the "Common Stock") of
which one hundred (100) shares have been validly issued, fully paid, are
nonassessable and are now outstanding;


WHEREAS, the Delaware Corporation is a wholly owned subsidiary of Manchester,
Inc., a Nevada corporation (the “Parent Corporation”);


WHEREAS, the Parent Corporation has previously issued 746,268 shares of its
common stock, par value $0.001 per share (“Parent Corporation Shares”) to the
Delaware Corporation;


WHEREAS, the Indiana Corporation and the Delaware Corporation intend, by
approving resolutions authorizing this Agreement of Merger, to adopt this
Agreement of Merger as a plan of reorganization within the meaning of Section
368(a) of the Internal Revenue Code of 1986, as amended (the "Code"), and the
regulations promulgated thereunder;


WHEREAS, the stockholders and directors of the Board of each of the Indiana
Corporation and the Delaware Corporation deem it advisable and generally to the
advantage and welfare of the two corporate parties that the Indiana Corporation
merge into the Delaware Corporation as permitted under the provisions of Indiana
Business Corporation Law and of the General Corporation Law of the State of
Delaware; and


WHEREAS, this Agreement of Merger is intended to serve as a Plan of Merger
pursuant to the terms of IC 23-1-40-1 of the Indiana Business Corporation Law
(IBCL), for purposes of effecting a merger in accordance with the provisions of
IC 23-1-40-7 of the IBCL.


NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained and of the mutual benefits hereby provided, it is agreed by and
between the parties hereto as follows:


1. MERGER. The Indiana Corporation be, and it hereby is, merged into the
Delaware Corporation.
 
 
 

--------------------------------------------------------------------------------

 


2. EFFECTIVE DATE. This Agreement of Merger shall become effective immediately
upon compliance with the laws of the States of Indiana and Delaware, the time of
such effectiveness being hereinafter called the Effective Date.


3. SURVIVING CORPORATION. The Delaware Corporation shall survive the merger
herein contemplated and shall continue to be governed by the laws of the State
of Delaware, but the separate corporate existence of the Indiana Corporation
shall cease as of the Effective Date.


4. AUTHORIZED CAPITAL. The authorized capital stock of the Delaware Corporation
following the Effective Date shall be one hundred (100) shares of Common Stock,
par value $.01 per share, unless and until the same shall be changed in
accordance with the laws of the State of Delaware.


5. CERTIFICATE OF INCORPORATION. The Certificate of Incorporation of the
Delaware Corporation in effect immediately prior to the Effective Date shall
continue in full force and effect as the Certificate of Incorporation of the
Delaware Corporation as the surviving corporation at the Effective Date and
following the Effective Date until the same shall be amended or repealed in
accordance with the provisions thereof, which power to amend or repeal is hereby
expressly reserved, and all rights or powers of whatsoever nature conferred in
such Certificate of Incorporation or herein upon any shareholder or director or
officer of the Delaware Corporation or upon any other persons whomsoever are
subject to the reserve power. Such Certificate of Incorporation shall constitute
the Certificate of Incorporation of the Delaware Corporation separate and apart
from this Agreement of Merger and may be separately certified as the Certificate
of Incorporation of the Delaware Corporation.


6. BYLAWS. The Bylaws of the Delaware Corporation as they exist on the effective
date shall be the Bylaws of the Delaware Corporation following the Effective
Date unless and until the same shall be amended or repealed in accordance with
the provisions thereof.


7. BOARD OF DIRECTORS. The members of the Board of Directors of the Delaware
Corporation immediately after the effective date of the merger shall be those
persons who were the members of the Board of Directors of the Delaware
Corporation immediately prior to the effective date of the merger, and such
persons shall serve in such offices, respectively, for the terms provided by law
or in the Certificate of Incorporation and/or the Bylaws, or until their
respective successors are elected and qualified.


8. FURTHER ASSURANCE OF TITLE. If at any time the Delaware Corporation shall
consider or be advised that any acknowledgments or assurances in law or other
similar actions are necessary or desirable in order to acknowledge or confirm in
and to the Delaware Corporation any right, title, or interest of the Indiana
Corporation held immediately prior to the Effective Date. The Indiana
Corporation and its proper officers and directors serving the Indiana
Corporation immediately prior to the Effective Date shall and will execute and
deliver all such acknowledgments or assurances in law and do all things
necessary or proper to acknowledge or confirm such right, title, or interest in
the Delaware Corporation as shall be necessary to carry out the purposes of this
Agreement of Merger, and the Delaware Corporation and the proper officers and
directors thereof are fully authorized to take any and all such action in the
name of the Indiana Corporation or otherwise.
 
 
2

--------------------------------------------------------------------------------

 


9. RETIREMENT OF ORGANIZATION STOCK. Forthwith upon the Effective Date, the
authorized shares of common stock of the Indiana Corporation presently issued
and outstanding shall be exchanged for 746,268 shares of common stock of the
Parent Corporation, which shall be delivered from the assets of the Delaware
Corporation.


10. CONVERSION OF OUTSTANDING STOCK. As of the Effective Date, each of the
issued and outstanding shares of Common Stock of the Delaware Corporation and
all rights in respect thereof shall continue in effect as fully paid and
nonassessable shares of Common Stock of the Delaware Corporation, and each
certificate nominally representing Indiana Corporation Shares shall become null
and void. The holders of such certificates shall surrender the same to the
Delaware Corporation in exchange for the Parent Corporation Shares delivered
from the assets of the Delaware Corporation.


11. RIGHTS AND LIABILITIES OF DELAWARE CORPORATION. At and after the Effective
Date of the merger, the Delaware Corporation shall succeed to and possess,
without further act or deed, all of the estate, rights, privileges, powers, and
franchises, both public and private, and all of the property, real, personal,
and mixed, of each of the parties hereto; all debts due to the Indiana
Corporation or whatever account shall be vested in the Delaware Corporation; all
claims, demands, property, rights, privileges, powers and franchises and every
other interest of either of the parties hereto shall be as effectively the
property of the Delaware Corporation as they were of the respective parties
hereto; the title to any real estate vested by deed or otherwise in the Indiana
Corporation shall not revert or be in any way impaired by reason of the merger,
but shall be vested in the Delaware Corporation; all rights of creditors and all
liens upon any property of either of the parties hereto shall be preserved
unimpaired, limited in lien to the property affected by such lien at the
effective time of the merger; all debts, liabilities, and duties of the
respective parties hereto shall thenceforth attach to the Delaware Corporation
and may be enforced against it to the same extent as if such debts, liabilities,
and duties had been incurred or contracted by it; and the Delaware Corporation
shall indemnify and hold harmless the officers and directors of each of the
parties hereto against all such debts, liabilities and duties and against all
claims and demands arising out of the merger.


12. SERVICE OF PROCESS ON DELAWARE CORPORATION. The Delaware Corporation agrees
that it may be served with process in the State of Indiana in any proceeding for
enforcement of any obligation of the Indiana Corporation as well as for the
enforcement of any obligation of the Delaware Corporation arising from the
merger, including any suit or other proceeding to enforce the right of any
shareholder as determined in appraisal proceedings pursuant to the provisions of
the Indiana Business Corporation Law.
 
 
3

--------------------------------------------------------------------------------

 


13. TERMINATION. This Agreement of Merger may be terminated and abandoned by
joint action of the Board of Directors of the Delaware Corporation and the
Indiana Corporation at any time prior to the Effective Date, whether before or
after approval by the shareholders of the two corporate parties hereto.


14. PLAN OF REORGANIZATION. This Agreement of Merger is intended to constitute a
tax-free Plan of Reorganization under Section 368(a) of the Internal Revenue
Code of 1986, as amended, to be carried out in the manner, on the terms and
subject to the conditions herein set forth.


15. EXPENSES AND RIGHTS OF DISSENTING SHAREHOLDERS. The Delaware Corporation
shall pay all expenses of carrying this Agreement of Merger into effect and of
accomplishing the merger, including amounts, if any, to which dissenting
shareholders of the Indiana Corporation may be entitled by reason of this
merger.


[Signature Page Follows]

 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF each of the corporate parties hereto has caused this
Agreement of Merger to be executed by an authorized officer pursuant to
authority duly granted by the respective stockholders and directors of the Board
of each such corporation in accordance with Section 252 of the Delaware General
Corporation Law and the Indiana Business Corporation Law.

        GNAC, Inc.               By: /s/ Richard Gaines      

--------------------------------------------------------------------------------

Name:  Richard Gaines
   
Title: President
     

 

        Manchester Indiana Acceptance, Inc.               By: /s/ Richard Gaines
     

--------------------------------------------------------------------------------

Name:  Richard Gaines
   
Title:  President
     


 
5

--------------------------------------------------------------------------------

 